NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND C. FOSS,                                No. 17-15652

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00686-TLN-DB

 v.
                                                MEMORANDUM*
TODD ROWEN,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Raymond C. Foss appeals pro se from the district

court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging

false arrest and imprisonment. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Foss’s action as time-barred because,

even with the benefit of statutory tolling and accepting Foss’s argument that his

claim accrued in October 2006, Foss failed to file this action within the applicable

statute of limitations, and equitable tolling did not apply. See Cal. Code Civ. Proc.

§ 335.1 (two-year statute of limitations for personal injury claims); Jones, 393 F.3d

at 927 (§ 1983 claims are governed by the forum state’s statute of limitations for

personal injury claims, including state law regarding tolling); Azer v. Connell, 306

F.3d 930, 936 (9th Cir. 2002) (three-pronged test for equitable tolling in

California).

      The district court did not abuse its discretion by not holding an evidentiary

hearing. See United States v. Schafer, 625 F.3d 629, 635 (9th Cir. 2010) (denial of

evidentiary hearing is reviewed for abuse of discretion).

      The district court did not abuse its discretion by denying Foss’s motion for

appointment of counsel because Foss did not show exceptional circumstances

warranting such an appointment. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009) (setting forth standard of review and explaining the “exceptional

circumstances” requirement).

      We reject as unsupported by the record Foss’s contention that he was

prejudiced by defendant raising new issues in the reply brief because Foss was




                                          2                                    17-15652
given an opportunity to file a sur-reply brief.

      AFFIRMED.




                                           3      17-15652